


Exhibit 10.17(d)

 

FOURTH AMENDMENT TO LEASE AGREEMENT

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (“Amendment”) is made and entered into
this day 19th of September 2013, by and between WALDEN CENTER LP, a Delaware
limited partnership (“Landlord”), and WCI COMMUNITIES LLC, a Delaware limited
liability company (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant have previously entered into a Lease Agreement
(“Lease”) dated November 19, 2010, as amended by the Amendment to Lease
Agreement, dated July 11, 2012, Second Amendment to Lease Agreement, dated
April 11, 2013, and Third Amendment to Lease Agreement, dated April 11, 2013,
pursuant to the terms of which Landlord has agreed to lease Tenant certain
premises, located at 24301 Walden Center Drive, Bonita Springs, Florida;

 

WHEREAS, Tenant is currently occupying all of the second floor (17,041 rentable
square feet), and a portion of the first floor (2,326 rentable square feet), and
a portion of the third floor (5,991 rentable square feet), for a total of 25,385
rentable square feet;

 

WHEREAS, Landlord and Tenant desire to amend the Lease to increase the square
footage of the third floor of the Premises;

 

WHEREAS, Landlord agrees to prepare for Tenant’s occupancy, 302 additional
square feet commonly known as the third floor kitchen, by completing certain
work; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, notwithstanding anything to the contrary contained in the
Lease, it is hereby agreed that the Lease be amended as follows:

 

1.              Section 1 of the Lease is hereby deleted and replaced with the
following:

 

Section 1.                        DESCRIPTION OF PROPERTY

 

Landlord is the owner of that certain office building located at 24301 Walden
Center Drive, Bonita Springs, Florida 34134, and commonly known as Walden Center
at Pelican Landing (“Building”).  Landlord hereby leases to Tenant 2,353
rentable square feet on the first floor, the entire second floor having 17,041
rentable square feet, and 6,293 rentable square feet on the third floor, for an
aggregate total of 25,687 rentable square feet (“Premises”).

 

2.              Section 4.a (1) of the Lease is hereby deleted, and replaced
with the following:

 

(1)           Gross Rent.           In addition to Rent in Section 4.a, Tenant
agrees to pay Landlord, on 6,994 rentable square feet, “all-in” gross rent
(“Rent”), for the remainder of the Initial Term of the Lease, at the rate of
$14.00 per square foot, plus applicable sales tax. Tenant is not responsible for
any Common Area Maintenance or costs related thereto.  Rent shall be due and

 

--------------------------------------------------------------------------------


 

payable, in advance, in equal monthly installments of $8,159.67, commencing on
the date Tenant takes occupancy, or October 15, 2013, whichever occurs first,
and continuing on the first day of each calendar month thereafter during the
Initial Term. Rent for periods of less than one full month will be pro-rated on
a daily basis. The parties agree that when the occupancy date is agreed upon,
they will execute a document certifying said date of occupancy.

 

3.              Section 35.a of the Lease is hereby deleted and replaced with
the following:

 

a. The provisions on this Section 35 shall apply only to the 2,353 rentable
square feet on the first (1st) floor, and the 6,293 rentable square feet on the
third (3rd) floor, of the Building. At any time hereafter, Landlord shall have
the right to substitute for the first and the third floor Premises, then being
leased hereunder (“Existing Premises”), other premises within the building
herein (“New Premises”), provided that the New Premises shall be of at least
substantially the same size and shall either have substantially the same
perimeter configuration or a perimeter configuration substantially as usable for
the purposes for which the Existing Premises are being used by Tenant. Landlord
agrees that any Leasehold Improvements applicable to the Existing Premises under
the Lease shall be performed and/or installed by Landlord in the New Premises.

 

4.              Landlord shall prepare the premises for occupancy by completing
the following work:  remove vinyl covering, repair and paint walls, and replace
VCT floor.

 

ALL OTHER terms and conditions of the Lease shall remain in full force and
effect and will not be altered in any manner.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written

 

WITNESSES:

 

LANDLORD:

 

 

 

 

 

WALDEN CENTER LP

/s/Linda Giarratano

 

a Delaware limited partnership

Signature

 

 

 

 

By:

/s/ David Carr

 

 

 

David Carr

Linda Giarratano

 

 

 

Printed Name

 

Its:

Chief Financial Officer, Chandelle
Ventures, Inc., its general partner

 

 

 

/s/Tencha Sanchez

 

 

Signature

 

 

 

 

 

Tencha Sanchez

 

 

Printed Name

 

 

 

 

 

 

 

 

WITNESSES:

 

TENANT:

 

 

 

/s/ Don Lozowski

 

WCI COMMUNITIES, LLC

Signature

 

a Delaware limited liability company

 

 

 

Don Lozowski

 

By:

/s/ John McGoldrick

Printed Name

 

 

 

 

 

Its:

Sr. Vice President

 

 

 

 

 

 

/s/ Deborah Atrozskin

 

 

 

 

 

Deborah Atrozskin

 

 

Printed Name

 

 

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF COMMENCEMENT

AND ACCEPTANCE OF PREMISES

 

LANDLORD:

Walden Center LP

 

 

 

 

TENANT:

WCI Communities LLC

 

 

 

 

LEASE AMENDMENT DATE:

September 19, 2013

 

 

 

 

PREMISES:

302 Square feet

 

 

24301 Walden Center Drive, Third Floor

 

 

Bonita Springs, Florida 34134

 

 

Pursuant to the above referenced Lease Amendment, the occupancy date has been
mutually agreed upon, by Landlord and Tenant, as October 9, 2013. The expiration
date of the lease term shall be February 28, 2015.

 

In witness whereof, Landlord and Tenant have caused this instrument to be duly
executed.

 

LANDLORD:

 

WALDEN CENTER LP

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

/s/ David Carr

 

Date:

10/13/2013

 

David Carr, Chief Financial Officer

 

 

 

Chandelle Ventures, Inc., general partner

 

 

 

 

 

TENANT:

 

 

 

 

 

WCI COMMUNITIES, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ John McGoldrick

 

Date:

10/8/2013

 

John McGoldrick

 

 

 

Senior Vice President

 

 

 

--------------------------------------------------------------------------------
